

NINTH AMENDMENT TO CREDIT AGREEMENT


This NINTH AMENDMENT TO CREDIT AGREEMENT (the “Ninth Amendment”) dated August
22, 2007, is by and among ePlus inc., a Delaware corporation (“ePlus”), the
Subsidiaries of ePlus signatory hereto (including ePlus, each individually a
“Borrower” and collectively, the “Borrowers”), the Banks signatory hereto (the
“Banks”), and National City Bank, as Administrative Agent for the Banks (the
“Administrative Agent”).


BACKGROUND


A.  Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006, a Second Amendment
dated July 28, 2006, a Third Amendment dated August 30, 2006, a Fourth Amendment
dated September 27, 2006, a Fifth Amendment dated November 15, 2006, a Sixth
Amendment dated January 11, 2007, a Seventh Amendment dated March 12, 2007, and
an Eighth Amendment dated June 27, 2007 (as the same may be modified and amended
from time to time, including by this Ninth Amendment, the “Credit Agreement”),
the Banks agreed, inter alia, to extend to the Borrowers a revolving credit
facility in the maximum aggregate principal amount of $35,000,000.


B.  The Borrowers did not (or will not) deliver the following documents as
required by Section 5.1 of the Credit Agreement: (a) their 2007 annual audited
financial statements required prior to July 31, 2007; and (b)
their  “Projections” for 2008, required prior to June 30, 2007; and (c)
Financial Statements (Quarterly), for the periods ending June 30, 2006,
September 30, 2006, December 31, 2006 and June 30, 2007 (collectively, the
“Waived Delivery Events”), which deliveries, to the extent otherwise required,
were waived through June 30, 2007, pursuant to the Eighth Amendment, and have
advised the Banks that they will be unable to deliver such items in the
timeframe set forth in the Eighth Amendment (or the Credit Agreement).


C.  The Borrowers have requested an extension of the delivery date requirements
for the Waived Delivery Events, and the waiver, in its entirety, of the required
delivery of the 2007 Projections, to which the Banks are willing to agree, on
the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.  Definitions.


(a)  General Rule.  Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.


(b)  Additional Definition.  The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:


 “Ninth Amendment” means the Ninth Amendment to this Agreement dated August 22,
2007.
 
              (c)  Amended Definition.  The following definition in Article 1 of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:
 

 
“Permitted Debt” means (a) Debt of Borrowers under this Agreement, including but
not limited to the Notes, (b) Subordinated Debt, (c) nonrecourse Debt incurred
in connection with an Ordinary Course Sale or Financing, (d) recourse Debt
expressly permitted by this Agreement (including as permitted in connection with
an Ordinary Course Sale or Financing), and (e) Debt relating to direct or
contingent obligations of the Borrowers arising under letters of credit, so long
as the aggregate principal amount of such obligations does not exceed $1,000,000
at any time.

2.  Representations and Warranties.  Each Borrower hereby represents and
warrants to the Administrative Agent and each Bank that, except as to the Waived
Delivery Event, as to such Borrower:
 
(a)  Representations.  each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and correct in all material respects on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representation or warranty was made as of a specific date;
 
(b)  Power and Authority.  (i) such Borrower has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Ninth Amendment and any other documents
which the Banks require such Borrower to deliver hereunder (this Ninth Amendment
and any such additional documents delivered in connection with the Ninth
Amendment are herein referred to as the “Amendment Documents”); (ii) such
Borrower is in good standing in its jurisdiction of organization and each
additional jurisdiction in which it is required to be so qualified; and (iii)
all actions, corporate or otherwise, necessary or appropriate for the due
execution and full performance by the Borrower of the Ninth Amendment have been
adopted and taken and, upon their execution, the Credit Agreement, as amended by
this Ninth Amendment will constitute the valid and binding obligations of the
Borrower enforceable in accordance with their respective terms;


(c)  No Violations of Law or Agreements.  the making and performance of the
Ninth Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or the organizational documents of such
Borrower, or result in any breach or violation of, or constitute a default or
require the obtaining of any consent under, any agreement or instrument by which
such Borrower or its property may be bound;


(d)  No Default.  except as is waived hereby, no Default or Event of Default has
occurred and is continuing; and


(e)  No Material Adverse Effect.  No Material Adverse Effect has occurred since
September 23, 2005.


3.  Conditions to Effectiveness of Amendment.  This Ninth Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:


(a)  Ninth Amendment.  this Ninth Amendment, duly executed by the Borrowers and
the Banks;


(b)  Consent and Waivers.  copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Ninth Amendment, if any;
 

 
(c)  Other Documents and Actions.  such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.


4.  Limited Consent; Ratification.   Subject to the terms and conditions of this
Ninth Amendment, the Banks and Administrative Agent hereby consent to an
extension of the delivery date for each of the deliveries described in the
definition of the Waived Delivery Event, to a date not later than November 30,
2007.  Except as stated in the preceding sentence, the execution, delivery and
performance of this Ninth Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Banks under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision
thereof.  Except as expressly modified hereby, all terms, conditions and
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed by any
Borrower.  Nothing contained herein constitutes an agreement or obligation by
the Administrative Agent or any Bank to grant any further amendments to any of
the Loan Documents.


5.  Acknowledgments.  To induce the Banks to enter into this Ninth Amendment,
each Borrower acknowledges, agrees, warrants, and represents that:


(a)  Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b)  No Waiver of Existing Defaults.  Other than the Waived Delivery Event, no
Default or Event of Default exists immediately before or immediately after
giving effect to this Ninth Amendment.  Nothing in this Ninth Amendment nor any
communication between the Administrative Agent, any Bank, any Borrower or any of
their respective officers, agents, employees or representatives shall be deemed
to constitute a waiver of (i) any Default or Event of Default arising as a
result of the foregoing representation proving to be false or incorrect in any
material respect; or (ii) any rights or remedies which the Administrative Agent
or any Bank has against any Borrower under the Credit Agreement or any other
Loan Document and/or applicable law, with respect to any such Default or Event
of Default arising as a result of the foregoing representation proving to be
false or incorrect in any material respect.


6.  Binding Effect.  This Ninth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law.  This Ninth Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8.  Headings.  The headings of the sections of this Ninth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Ninth
Amendment.


9.  Counterparts.  This Ninth Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.



IN WITNESS WHEREOF, the Borrowers have caused this Ninth Amendment to Credit
Agreement to be executed under seal by their duly authorized officers, all as of
the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President
 



IN WITNESS WHEREOF, the Administrative Agent and the Banks have caused this
Ninth Amendment to Credit Agreement to be executed under seal by their duly
authorized officers, all as of the day and year first written above.
 
NATIONAL CITY BANK
 
By: /s/ Michael J. Labrum
Name:  Michael J. Labrum
Title:  Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY (successor in interest by merger to Branch
Banking And Trust Company of Virginia)
 
By: /s/ James E.
Davis                                                                          
Name:  James E. Davis
Title:  Senior Vice President
